Per Curiam.
On writ of error from a conviction of larceny of a steer, it is argued that the trial court erred in denying a motion for a continuance and in not granting a motion for new trial. No abuse of discretion or harmful error appears in denying a continuance, and as there is evidence legally sufficient' to sustain the verdict and no harmful or material errors of law or of procedure appearing, the judgment is affirmed.
Taylor, Whitfield, Ellis and West, J. J., concur.
Browne, C. J., not participating.